Order denying defendant’s motion to vacate order for substituted service affirmed, with ten dollars costs and disbursements. There is a sufficient showing of diligence with respect to the officers and directors of the defendant, wholly apart from whether Bernarr Macfadden was an officer or not. The order provided for service upon the corporation in. the manner provided by section 231 of the Civil Practice Act, apart from the provisions respecting delivery of a copy of the summons to Bernarr Macfadden individually. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.